Citation Nr: 1421030	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disability.
 
3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for bone spurs.

5.  Entitlement to service connection for athlete's foot.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected pes planus.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for a right eye disability.

11.  Entitlement to service connection for ingrown toenails and calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2012, the Veteran and his spouse testified during a hearing before RO personnel.  A transcript of that hearing is of record.  

In October 2012, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an initial higher rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral carpal tunnel syndrome is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There competent evidence of record is against a finding that the Veteran has a diagnosis of an acquired psychiatric disorder, other than the already service-connected PTSD.  

2.  The competent medical opinion evidence shows that the Veteran is not diagnosed with a bilateral hip disability.

3.  There is no competent evidence that the Veteran has a diagnosis of bone spurs.

4.  The competent medical opinion evidence shows that the Veteran is not diagnosed with athlete's foot.

5.  The evidence of record shows that it is at least as likely as not that the Veteran's lumbar spine disability has been aggravated by service-connected pes planus. 

6.  Bilateral hearing loss was not manifested in service or within the first post service year, and the only medical opinion to address the etiology of bilateral hearing loss weighs against the claim.
7.  Tinnitus was not manifested in service or within one year following service, and the only medical opinion to address the etiology of tinnitus weighs against the claim. 

8.  A bilateral knee disability was not manifested in service or within the first post service year, and the only medical opinion to address the etiology of the bilateral knee disability weighs against the claim.  Arthritis was first noted many years after service.

9.  The competent medical evidence shows that the Veteran has a right eye disability, diagnosed as age related macular degeneration, but there is no competent evidence relating that disability to service.  

10.  The Veteran withdrew the appeal of the claim for service connection for ingrown toenails and calluses prior to promulgation of a Board decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for bone spurs are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
 
4.  The criteria for service connection for athlete's foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability, aggravated by service connected pes planus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

7.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

10.  The criteria for withdrawal of the appeal of the claim for service connection for ingrown toenails and calluses are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).

The August 2011 statement of the case and the December 2011 supplemental statement of the case included the issues of entitlement to service connection for ingrown toenails and calluses.  The Veteran timely appealed those issues in the June 2011 substantive appeal.  However, the Veteran subsequently testified during a March 2012 hearing before RO personnel that he wanted to withdraw the appeal of those issues.  Therefore, those issues are no longer on appeal before the Board.  38 C.F.R. § 20.204 (2013).

The appellant has withdrawn the appeal of the claims for service connection for ingrown toenails and calluses and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims on appeal and those appeals are dismissed.

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2010, March 2011, April 2012, and June 2012. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In fact, despite being specifically requested to send any treatment records relate to his claimed disabilities, the Veteran has not submitted any documentation of treatment for any of the claimed disabilities or identified and authorized VA to obtain any pertinent medical records.  Only records obtained from the VA health care system, showing that the Veteran established care in October 2010, and VA examination reports, obtained in conjunction with his claim for VA benefits, are associated with the claims file.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, such as arthritis, sensorineural hearing loss, or tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Psychiatric Disability Other Than PTSD

The Veteran is service-connected for PTSD.  However, he contends that he is diagnosed with additional psychiatric disabilities that should also be service-connected.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223(1992).  The VA medical records are negative for any diagnosis of a psychiatric disability, other than PTSD.  VA examinations performed in December 2010 and March 2011 show that the Veteran was only diagnosed with PTSD. When asked during the March 2012 RO hearing what other mental health condition the Veteran had besides PTSD, he responded "none that I know of."  During the October 2012 Board hearing, when asked if he had been diagnosed with anything other than PTSD, the Veteran responded "no, but I know it."

In this case, there is no post-service evidence of record that the Veteran has been diagnosed with an additional psychiatric disability, other than PTSD, for which he is already service-connected.  

The Board recognizes that the Veteran himself believes that he suffers from an additional psychiatric disability, separate from his already service-connected PTSD. He is competent to report psychiatric symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not shown that he is competent to give an opinion on diagnosis, causation, or aggravation of a medical condition, such as an additional psychiatric disability. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his assertions, standing alone, are insufficient to establish that he has any psychiatric disability separate from PTSD, for which service connection has already been granted. 

Thus, not withstanding the Veteran contentions that he has symptoms of a separate psychiatric disability, without competent evidence that the Veteran is diagnosed with any additional psychiatric disabilities, other than PTSD, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, other than PTSD, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disabilities

The Veteran contends that he has a bilateral hip disability related to service, or that are secondary to pes planus and low back disabilities.  The service medical records do not show any hip disabilities, and there is no evidence of record relating any hip disabilities to the Veteran's service.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the October 2011 substantive appeal, the Veteran stated that due to his back injury, he was having hip problems from overcompensating.  

During a May 2012 VA examination, the Veteran asserted that he was diagnosed with bilateral hip bursitis 10 years earlier.  The VA examiner stated that in talking with the Veteran, reviewing his record, and performing a history and physical examination, he did not think that the Veteran had any hip disability.  The examiner opined that all the Veteran's symptomatology was from his back.  Therefore, the examiner thought it was less likely than not that a claimed hip disability was secondary to bilateral pes planus.  

In a June 2012 VA addendum opinion, the VA examiner again concluded that the Veteran's complaints of hip symptoms originated from his back disability and buttock pain.  Therefore, the examiner opined, there was no hip disability.  It was, in fact, a low back disability.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the persuasive evidence of record shows that despite the Veteran's complaints, he does not have a current bilateral hip disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hip disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bone Spurs

The service medical records are negative for complaints, findings, or diagnosis of bone spurs.  

A September 2011 VA medical record shows that the Veteran was seen with complaints that he had hurt his right foot a month earlier after tripping over a ladder.  It was noted that the Veteran had a long chronic history of bilateral foot problems with multiple surgeries.  X-rays were taken.  The assessment was proximal fifth metatarsal fracture of the right foot.  

The Veteran underwent a comprehensive VA bones examination.  The Veteran reported that he had bone spurs removed in 1986 by a physician in Nebraska.  A physical examination of the Veteran's feet was negative for findings of bone spurs.  Imaging was only significant for a fracture at the base of the right fifth metatarsal.  Although several disabilities were diagnosed, include bilateral pes planus, bone spurs were not diagnosed.  

Absent evidence of a current disability of bone spurs, service connection cannot be granted for bone spurs.  A current disability exists when there is a disability at the time a claim is filed, or contemporary to the time the claim is filed, or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, while the Veteran reported having bone spurs removed in 1986, some 24 years prior to his claim for VA benefits, there is no evidence during the course of the appeal that the Veteran was seen for complaints of bone spurs or that he is currently diagnosed with bone spurs.  In fact, a VA examination specifically did not find bone spurs.  Therefore, service connection for bone spurs is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against that claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Athlete's Foot

The service medical records show that in June 1969, the Veteran was seen with complaints of an infection in the right ankle.  The impression was cellulitis.  In August 1971, the Veteran was treated for a rash on both feet for two weeks.  It was noted that the Veteran had very mild foot fungal involvement.  The November 1972 separation examination was negative for findings of any foot rash, fungal infection, or athlete's foot.

A December 2010 VA examination report shows that the Veteran's claims file was reviewed and an examination was performed.  The examiner determined that the Veteran received treatment for athlete's foot in August 1971.  At the time of the examination, there was no active athlete's foot.  The examiner opined that although the Veteran was treated for a fungal infection of the feet while on active duty, there had been no going or chronic treatment or symptoms of fungal infection.  Therefore, it was less likely as not that any fungal infection of the feet would be caused by or the result of the infection for which the Veteran was treated during military service.  

Absent evidence of a current disability of athlete's foot or other fungal infection of the feet, service connection cannot be granted.  The only medical opinion of record concluded that there was no active athlete's foot, nor has there been chronic treatment for a fungal infection.  Moreover, there is absolutely no medical evidence showing that during the course of the appeal that the Veteran was ever seen for complaints, treatment, or diagnosis of athlete's foot or other fungal infection.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the persuasive evidence of record shows that despite the Veteran's claim for VA benefits, he does not have a current fungal infection or athlete's foot.  Therefore, the preponderance of the evidence is against the claim and service connection for athlete's foot must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Board notes that the RO rejected the May 2012 VA examiner's opinion in the June 2012 statement of the case, finding that it did not meet the requirements of aggravation of a nonservice-connected disability by a service-connected disability. The RO stated that although aggravation was shown, the examiner was unable to establish a baseline level of severity of the low back disability.

The VA examiner in a May 2012 opinion and June 2012 addendum opinion concluded that the Veteran's low back disability was aggravated by his flat feet, and that it had made it more recalcitrant to treatment secondary to the foot symptoms.  The examiner further stated that it was impossible to describe the current severity of the back disability being greater than the baseline as he was not able to determine a baseline without resorting to more than mere medical speculation.   Regardless, the examiner's opinion is such that whatever the baseline manifestations are of the low back disability, that the Veteran had increased symptomatology that was beyond the natural progress of the disability due to his service-connected bilateral pes planus.  Moreover, the examiner provided specific details as to how the low back disability was aggravated. The Board also notes that there is no competent medical opinion which explicitly refutes that of the May 2012 VA examiner.

The Board further notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107(b) (West 2002).  Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that a lumbar spine disability has been aggravated by his service-connected bilateral pes planus disability.  Therefore, service connection is warranted for aggravation of a lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran's August 1968 enlistment examination shows that on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
0
LEFT
-5
-10
-10
-10
0

It was indicated that ASA units were used.  VA currently uses ISO (ANSI) units. The January 2011 VA audiologist converted the audiometric test results from ASA to ISO units in providing an opinion as to etiology.

The Veteran's November 1972 separation examination shows that on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
15
5
5
5
5

It was indicated that ISO (ANSI) standards were used.  

In September 2010, the Veteran submitted a claim for service connection for tinnitus and bilateral hearing loss.  

A January 2011 VA audiology examination report shows that the examiner reviewed the claims file.  The Veteran reported service-related noise exposure from aircraft and from 5-inch guns on the ship.  He also had hunting-related recreational noise exposure.  As a civilian, the Veteran worked as a bus driver, hog farmer, and in construction.  He then worked in construction.  As to tinnitus, the Veteran indicated it had its onset an uncertain time ago, and had been present for a long time.  Puretone threshold testing revealed that the Veteran had hearing loss for VA purposes.   On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
65
LEFT
30
20
25
50
65

The diagnosis was normal sloping to moderately severe sensorineural hearing loss in each ear.  The examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  The VA audiologist further opined that the Veteran's hearing loss and tinnitus were not a result of noise exposure during service.  

The audiologist concluded that there was no progression in hearing thresholds from enlistment to separation.  The enlistment thresholds were done with a reference to ASA and the separation test was referenced to ISO.  With the appropriate conversions done, the Veteran's hearing had not gotten worse more than 10 decibels from entrance to exit physical at the ratable frequencies.  The audiologist noted that according to cited medical literature, one can expect a threshold change to vary from test to test for as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change it must change more than 10 decibels.  Since this Veteran's hearing has not changed more than 10 decibels, it was not as likely as not that there had been a significant change in hearing.  It was not likely that the current hearing loss was from service noise exposure.  The examiner further stated that exposure to either impulse sounds or continuous exposure can cause temporary threshold shift, which usually abates in 16 to 48 hours after exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift or hearing loss.  The VA audiologist further concluded that additional significant occupational noise exposure, aging, and health conditions since military separation 38 years prior were likely contributing factors in the Veteran's hearing loss and tinnitus. 

In the October 2011 substantive appeal, the Veteran contended that he did not receive an official hearing examination upon leaving service, and that he received a whisper test only.  He further stated he had normal hearing upon entrance into service.  He was exposed to acoustic trauma on the flight deck and below due to reverberation from the ship bulkheads.  He asserted that there was one incident on deck where a "5 inch 38" went off and he lost his hearing for three days.  He further stated that he had hearing loss and tinnitus during and since leaving service and it had become increasingly worse.  

During the March 2012 RO hearing, the Veteran testified that after service he had ringing in his ears a few times and now it was just like "crickets" all the time.  He stated that after working on the flight deck and "the big guns" went off, his ears rang for a couple days after that exposure.  He indicated that he worked on the flight deck and that the ringing in his ears started while in service.

During the October 2012 Board hearing, the Veteran testified that he did not notice hearing loss as much when he got out of service.  He stated that he was on the flight deck for two and a half years with jets and that was where he was exposed to acoustic trauma.  He testified that the onset of the ringing in his ears was while he was in service.

The evidence clearly establishes that the Veteran currently has bilateral  sensorineural hearing loss for VA purposes, and tinnitus.  The question that remains is whether those disabilities are related to service.

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's account of his in-service noise exposure is credible.  However, there is no indication of any hearing loss than constituted a disability for VA purposes in his service medical records, or complaints of tinnitus.  The threshold levels showed very little shift at separation when compared to levels shown on examination at the induction physical. 

The Board also notes that that the Veteran first complained of tinnitus in a September 2010 claim for VA benefits and there is no competent medical evidence on file of a hearing loss disability, as defined by 38 C.F.R. § 3.385, until the January 2011 VA medical examination, more than 25 years after separation from service which may be considered as a factor against the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service).  Further, the initial documentation of tinnitus and bilateral sensorineural hearing was well beyond the one-year presumptive period for manifestation of hearing loss or tinnitus as a chronic disease.  Therefore, the Board finds that service connection cannot be established for hearing loss or tinnitus on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between bilateral hearing loss and tinnitus and service weighs against the claim.  The January 2011 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not a result of noise exposure during service.  The Board finds that the January 2011 examiner's opinion constitutes probative evidence on the medical nexus questions as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, the VA audiologist noted consideration of the Veteran's service medical records and conversion of the audiometric findings from ASA to ISO, and the Veteran's lay contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered, including a notation to medical literature.  The examiner explained that, essentially, it was indicated that were bilateral hearing loss due to in-service noise exposure, there would have been some indication of it, such as a threshold shift at that time beyond 10 decibels.  The VA examiner also found that the Veteran's tinnitus was a symptom associated with hearing loss.  The VA audiologist also concluded that the Veteran's occupational noise exposure, aging, and health conditions since service separation 38 years prior were likely contributing factors to hearing loss and tinnitus.  

Significantly, the Veteran has not has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral  hearing loss or tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Veteran can testify to that which they are competent to observe, such as symptoms of loss of hearing and ringing in the ears, but is not competent to provide a medical diagnosis of hearing loss or to the symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).   Even considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to bilateral hearing loss and tinnitus until he submitted a claim in September 2010 for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry little probative weight.  The Veteran has not submitted competent medical evidence that related hearing loss or tinnitus to service.

While the Veteran attributes his hearing loss and tinnitus to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between his current bilateral hearing loss and tinnitus, and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss and tinnitus are related to active service.  Therefore, the Board concludes that those disabilities were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Knee Disabilities

The Veteran contends that bilateral knee disabilities are a result of duties during service on ship and being out to sea.  Specifically, he asserted in his June 2011 substantive appeal that the constant shifting of the ship from side to side and forward and aft, especially during monsoon season, caused severe problems with his knees, or in the alternative, that his bilateral knee disability is secondary to his service-connected bilateral pes planus.  

The Veteran's August 1968 enlistment examination and November 1972 separation examination are negative for findings or diagnosis of any knee disabilities.  While the Veteran was seen for a variety of ailments during service, none of his service treatment records shows any complaints, findings, symptoms, or diagnosis of any knee disabilities.

A September 2010 VA medical record shows that the Veteran was seen to establish health care with the VA.  Physical examination revealed tender knees and anterior swelling.  The Veteran complained of bilateral knee pain.  The Veteran provided a medical history of arthritis.  

During the March 2012 RO hearing, the Veteran and his spouse indicated that the Veteran's knee disabilities were related to service-connected pes planus.

A May 2012 VA examination report shows that the Veteran stated that his knees did not suffer any particular injuries other than a couple of falls on to his knees in service.  The Veteran mentioned that his pain did not start until the past few years.  The diagnosis was degenerative joint disease (DJD) of the bilateral knees.  The VA examiner noted that the Veteran's complaints of pain that did not begin until just a couple of years ago and that was consistent with his x-rays, and with degenerative joint disease present elsewhere in his body.  The examiner thought if the Veteran were to have developed arthritis earlier than what he would consider a normal age for DJD, he would have been more suspicious that the process was secondary to trauma or some other condition.  However, the Veteran's presentation and imaging fit with the natural history of what he would expect for osteoarthritis.  Therefore, the VA examiner opined it was less likely than not that bilateral knee disabilities were secondary to bilateral pes planus.   

Initially, the Board finds that it cannot be concluded that a chronic bilateral knee disability was shown in service.  In fact, there is no competent medical evidence of any complaints, symptoms, findings, or diagnosis of a bilateral knee disability in service.  In addition, the November 1972 separation examination found no clinical abnormalities of the lower extremities, nor did the Veteran complain of right or left knee pain at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2013).  The Board notes that the October 2010 VA medical record shows the Veteran's first complaints pertaining to his knees were well after separation from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

The Board finds that the VA examiner's opinions constitute probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner's opinion sets forth that the Veteran's DJD of his bilateral knees is consistent with the natural history, and not due to trauma, such as claimed by the Veteran related to his service on a ship, or secondary to another condition, that is, as secondary to his service-connected bilateral pes planus.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disabilities are not related to service or to a service-connected disability.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to any knee problems in service or until the September 2010 claim for VA benefits.  The Veteran's first complaints of any bilateral knee problems related to service, or a service-connected disability were made contemporaneous with his claims for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  In fact, during the May 2012 VA examination, the Veteran stated that his knee pain did not begin until a few years earlier.  Therefore, the Board finds that the Veteran's statements are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  The VA examiner's opinion is more persuasive and the Veteran has not submitted any contrary competent evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral knee disabilities, on a direct or secondary basis, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Eye Disability

Based on review of the evidence, the Board finds that service connection is not warranted for an eye disability of age-related macular degeneration, or any other diagnosed eye disability.  The service medical records are entirely silent for any complaints, findings, or diagnosis of any eye disability or injury.  The first documentation that the Veteran had complaints of vision problems is noted in an October 2010 VA medical record.  The medical history noted macular degeneration and that the Veteran had a right eye injury when he was in service.  At that time, the impression was age-related macular degeneration of both eyes, category II. 

During the March 2012 RO hearing, the Veteran stated that during service he was in a fight and that his right eye was "all bulged out."  The Veteran reiterated that contention during the October 2012 Board hearing.

An April 2012 VA eye clinic record shows that the Veteran was diagnosed with age-related macular degeneration.  The evidence of record does not contain any medical opinion or evidence that links any diagnosed eye disability to active service.  To the contrary, the medical evidence is persuasive in establishing that the macular degeneration is age-related, rather than of service onset or due to any incident in service.  That fact is further supported absence of any evidence showing chronic or continuous symptoms at service separation or after service.   While the Veteran reported a fight in service of such seriousness that his right eye "bulged out," the Board would expect to find some documentation of complaints or treatment in service.  However, despite being seen for many other conditions in service, there is absolutely no mention of any problems relating to his eyes documented in the service medical records.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a right eye disability, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 



ORDER

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder, is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for bone spurs is denied.

Entitlement to service connection for athlete's foot is denied.

Entitlement to service connection for aggravation of a lumbar spine disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a right eye disability is denied.

The appeal on the claim of entitlement to service connection for ingrown toenails and calluses is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for bilateral carpal tunnel syndrome.  

A January 2011 VA medical record shows that nerve studies showed bilateral carpal tunnel syndrome (CTS) and ulnar nerve problems.  

During the March 2012 RO hearing and October 2012 Board hearing, the Veteran asserted that he had CTS due to the repetitive motion from lifting heavy weaponry, such as bombs and missiles, in service.  The Veteran's service separation form shows that his military occupational specialty was ordinance mechanic.  During the Board hearing, the Veteran further testified that he did not seek treatment in service because it wasn't that bad, but his CTS worsened over the years.  He also testified that after service he did not perform repetitive work.  

At a May 2012 VA peripheral nerves examination, there was no diagnosis of CTS noted.  Furthermore, no opinion was given as to the etiology of CTS that was diagnosed in a January 2011 VA medical record.

Although the Veteran is competent to report the onset of CTS symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current CTS or ulnar nerve problems to service.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  Accordingly, the Board finds that, on remand, he should be provided a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of CTS and any ulnar nerve conditions.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following: 

(a) Set forth all current complaints, findings, and diagnoses pertaining to CTS and any ulnar nerve disabilities.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that CTS and any ulnar nerve disability was incurred in or aggravated by service.  The examiner must consider the Veteran's statements regarding the incurrence of repetitive motion and symptoms in service, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


